  Case 1:19-cv-01108-MN Document 52 Filed 03/31/20 Page 1 of 2 PageID #: 403


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                                 )
 CONFIRMATION, LLC,                                 )
                                                    )
                Plaintiff,                          )   C.A. No. 19-1108-MN
                                                    )   (Consolidated)
        v.                                          )
                                                    )   JURY TRIAL DEMANDED
 ACUMATICA, INC.                                    )
                                                    )
                Defendant.                          )

       STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO
             ANSWER, MOVE, OR RESPOND TO THE COMPLAINT

       WHEREAS, Plaintiff Rothschild Digital Confirmation, LLC and Defendant Replicon

Software, Inc. (“Replicon”) (together, "the parties") have previously stayed their litigation (C.A.

No. 19-1601), which stay expired March 20, 2020 (D.I. 36); and

       WHEREAS, Replicon had not filed an Answer or otherwise moved to dismiss prior to the

stay; and

       WHEREAS, on March 11, 2020, the Court heard oral arguments on the motions to

dismiss (under 35 U.S.C. § 101) filed by Defendants CompanyCam, Inc., TeamConnect, LLC,

Field Agent, Inc., and Terrago Technologies, Inc. (“the moving Defendants”). The Court

indicated that a formal Order granting these Defendants’ motions would be forthcoming, and

since that time, the moving Defendants have since been dismissed from the consolidated case

voluntarily by RDC or by stipulation;

       WHEREAS, RDC and Replicon are currently discussing the content of a Joint Status

Report due on April 3, 2020 (D.I. 51); and

       WHEREAS, in view of the expiration of the stay, Replicon seeks an extension on its time

to Answer, move or otherwise respond to the Complaint should its action proceed; and

       WHEREAS, RDC does not oppose the setting of an answer date;
 Case 1:19-cv-01108-MN Document 52 Filed 03/31/20 Page 2 of 2 PageID #: 404


        NOW THEREFORE, it is hereby stipulated and agreed, subject to and upon the approval

of the Court, that Replicon’s deadline to Answer, move or otherwise respond to the Complaint in

this case shall be extended to and including April 30, 2020.



                                                    Respectfully submitted,
 STAMOULIS & WEINBLATT LLC                          POTTER ANDERSON & CORROON LLP

 By: /s/ Stamatios Stamoulis                        By: /s/ Stephanie E. O’Byrne
     Stamatios Stamoulis (#4606)                        David E. Moore (#3983)
     Richard C. Weinblatt (#5080)                       Bindu A. Palapura (#5370)
     800 N. West Street, Third Floor                    Stephanie E. O’Byrne (#4446)
     Wilmington, DE 19801                               Tracey E. Timlin (#6469)
     Tel: (302) 999-1540                                Hercules Plaza, 6th Floor
     stamoulis@swdelaw.com                              1313 N. Market Street
     weinblatt@swdelaw.com                              Wilmington, DE 19801
                                                        Tel: (302) 984-6000
 Attorney for Plaintiff Rothschild Digital              dmoore@potteranderson.com
 Confirmation, LLC                                      bpalapura@potteranderson.com
                                                        sobyrne@potteranderson.com
                                                        ttimlin@potteranderson.com
 Dated: March 31, 2020
 6636557 / 49554                                    Attorneys for Defendant Replicon Software, Inc.



        IT IS SO ORDERED, this __________ day of ________________ 2020.



                                                     _____________________________
                                                                 U.S.D.J.




                                                2
